Citation Nr: 0733039	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing before the undersigned in August 
2006.

On November 21, 2006, the Board denied entitlement to service 
connection for right knee disability, left knee disability, 
and right ankle disability.  On November 13, 2006, VA timely 
received additional evidence pertaining to the claimed right 
and left knee disabilities; however, such evidence had not 
been associated with the claims file.  In light of this newly 
received evidence, on January 31, 2007, the Board vacated the 
November 21, 2006, decision pertaining to the issues of 
entitlement to service connection for right knee disability, 
and entitlement to service connection for left knee 
disability.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.904 (2006).  

The Board notes that with regard to such evidence received by 
VA on November 13, 2006, the veteran waived initial RO 
consideration of such new evidence.

With regard to the issue of entitlement to service connection 
for right ankle disability, the veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in July 2007, the Court vacated the 
Board's November 21, 2006, decision pertaining to the issue 
of entitlement to service connection for right ankle 
disability, and remanded the case to the Board for further 
adjudication.


FINDINGS OF FACT

1.  The veteran's preexisting right knee disability did not 
increase in pathology during service.

2.  The veteran's current right knee disability, including 
arthritis, is not shown by competent evidence to be related 
to service in any way.

3.  The veteran's left knee disability was not manifested 
during active service or for many years thereafter, nor is 
any current left knee disability otherwise related to such 
service.

4.  The veteran's right ankle disability was not manifested 
during active service or for many years thereafter, nor is 
any current right ankle disability otherwise related to such 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2007).

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Right ankle disability was not incurred in or aggravated 
by the veteran's active service, nor may arthritis be 
presumed to have been so incurred, and right ankle disability 
is not proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the January 2004 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in June 2006.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Collectively, the June 2003 and June 
2006 VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

The Board notes that the RO did furnish the veteran letters 
in June 2003 and June 2006, which advised him of the evidence 
necessary to support his service connection claims.  In the 
June 2006 notice, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claims of service connection, and reference 
was made to the types of evidence necessary to establish a 
disability rating or an effective date.  Despite any 
inadequate timeliness or substance of the notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In 
March 2007, a VA opinion was proffered as to the service 
connection issues on appeal.  The opinion obtained is 
thorough and contains sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 38 C.F.R. § 3.310(b); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  The Board notes that there was a 
recent amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre- aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

Service connection may also be granted for any pre-existing 
disease or disability that is aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In May 1969, the veteran's private physician completed a 
'Report of Special Diseases' with regard to the veteran's 
right knee.  The examiner noted "knee problem" from January 
1967 to August 1967.  The frequency of attacks were monthly.  
Treatment rendered was an ace [wrap] and aspirin.  The 
diagnosis was internal derangement of knee.  The prognosis 
was "poor."  The physician noted that he treated the 
veteran from August 1967 to May 1968, but that the veteran 
was not currently under his care.  

On a Report of Medical History completed by the veteran in 
May 1969, he checked the 'Yes' box with regard to '"trick" 
or locked knee.'  He reported that his right knee is painful 
and locks.  A May 1969 Report of Medical Examination 
reflected that the veteran underwent an orthopedic 
consultation.  At the consultation, the veteran claimed to be 
completely asymptomatic.  He reported that 4 months prior he 
had pain and locking in his right knee.  He reported one day 
of stiffness 8 months prior without any sequelae or 
recurrence.  He denied swelling, instability or pain 
recently.  He was able to squat fully without pain.  There 
was no effusion.  Ligaments were stable.  There was no joint 
line tenderness.  An x-ray of the right knee was normal.  The 
diagnosis was normal right knee, and he was deemed fit for 
duty.  Service medical records do not reflect any complaints 
related to the knees or right ankle.  On a Report of Medical 
Examination performed in February 1971 for separation 
purposes, his lower extremities were clinically evaluated as 
normal.  The veteran noted that "since my last phy my 
condition has not changed" and reported that his condition 
was "good."  No defects or diagnoses were reflected on the 
examination report.

Post-service, the private medical records on file reflect 
that in March 1995, the veteran sought emergency treatment 
complaining of increasing pain in the left knee.  He reported 
that he had done some extensive walking in the mall which was 
somewhat unusual for him, and also had been wearing cowboy 
boots which were somewhat uncomfortable, thus he wondered 
about strain to the knees due to these activities.  The 
examiner noted a history of inflammatory arthritis and gout.  
The diagnosis rendered was acute inflammation of the left 
knee.  

The private medical records on file reflect a private x-ray 
examination report completed in April 1997 which shows 
moderate degenerative change of the right knee.  In May 1997, 
the veteran sought treatment with Brian D. Wittenberg, M.D., 
complaining of bilateral knee pain, reporting that his left 
knee bothered him more than his right for the past six weeks.  
It was noted that he had degenerative changes involving the 
right knee, as opposed to the left.  He appeared to suffer 
from left-sided patellofemoral maltracking, moreso than the 
right.  In December 1997, the veteran underwent right knee 
arthroscopy, chondroplasty of patella as well as femoral 
groove, medial femoral condyle, lateral tibial plateau.  The 
postoperative diagnosis was right knee patellofemoral 
arthritis, severe lateral knee arthritis, medial femoral 
condyle defect.  Subsequent records reflect complaints 
related to and treatment for bilateral knee arthritis.  In 
January 2003, the veteran underwent left total knee 
arthroplasty.  The postoperative diagnosis was left knee 
degenerative arthritis.

A November 2002 x-ray examination report reflects moderate 
ankle joint arthritis.  

Correspondence dated in May 2003 from Katalin B. Szloboda, 
M.D., states that the veteran had been a patient since 
December 2001.  The physician stated that the veteran had a 
long standing history of osteoarthritis of both knees which 
recently became worse, and he eventually needed left knee 
replacement which was performed in January 2003.  Dr. 
Szloboda stated that the veteran had knee complaints for at 
least thirty years, and it is at least as likely as not that 
his bilateral knee conditions are related to his military 
service or were made worse by his military service.

The veteran underwent a VA examination in December 2003.  The 
veteran reported that prior to service he had minor problems 
with his right knee with occasional locking, but he was 
examined and released for military service.  He reported that 
during basic training, he had recurrent pain in his right 
knee.  He claimed that he was examined and advised, but 
continued working.  Thereafter, while in Vietnam, he was 
involved in infantry unit carrying and lifting as well as 
moving equipment, unloading trucks and similar activities.  
During this time, he reported having discomfort and pain in 
his right knee, but continued to work.  He could not run and 
there was no history of any specific injury.  Subsequent to 
service, he reported that his right knee continued to get 
worse and sometime in 1990 he had arthroscopic surgery on his 
right knee.  There was only temporary improvement.  He began 
having left knee pain in 1991 or 1992 and in January 2003 he 
had total knee arthoplasty on the left side.  He was waiting 
to undergo total knee arthroplasty on the right side in 
January 2004.  He reported right ankle pain but denied any 
specific history of an injury.  The diagnoses were as 
follows:  

History of right knee injury while in 
military.  Continued knee discomfort, 
undergoing arthroscopic surgery on the 
right side.  Subsequent times, the left 
knee began to be painful and had total 
knee arthroplasty in [January 2003].  
Currently, his right knee revealed 
considerable degenerative arthritis with 
looseness of ligaments.  He is due to 
total knee arthroplasty sometime in first 
week of [January 2004].  Left knee 
revealed status post arthroplasty in 
satisfactory condition.  Right ankle 
revealed mild arthritis change with soft 
tissue calcification.

Correspondence dated in October 2006 from Hal R. Yost, D.O., 
states that he had been the veteran's primary care physician 
for a number of years before he switched his care to Dr. 
Szloboda.  Dr. Yost noted that during the time he treated the 
veteran, knee pain was a primary problem.  Dr. Yost opined 
that his military service could have made his knee condition 
worse.  Dr. Yost then stated "in other words, it is at least 
as likely as not that his knee conditions are linked to his 
military service."  

In March 2007, a VA physician, specifically a Section Chief, 
Orthopaedic Surgery, reviewed the claims folder and offered 
an opinion with regard to etiology of the veteran's claimed 
bilateral knee and ankle disabilities.  The examiner provided 
a summary of the service medical records and post-service 
medical records consistent with the description hereinabove.  
Upon review of the claims folder, the examiner opined as to 
the following:

1.  The veteran's pre-existing right knee 
disability probably was not aggravated 
during service beyond natural 
progression, given the lack of traumatic 
event, the lack of need for treatment, 
and the condition on discharge.

2.  I do not believe that the veteran's 
current right knee disability is causally 
related to active service, given the lack 
of traumatic event, the lack of need for 
treatment, and the condition on 
discharge.

3.  I do not believe that the veteran's 
current left knee disability is causally 
related to active service, given the lack 
of traumatic event, the lack of need for 
treatment, and the condition on 
discharge.

4.  I do not believe that the veteran's 
current right ankle disability is 
causally related to active service, given 
the lack of traumatic event, the lack of 
need for treatment, and the condition on 
discharge.

Based upon a review of the service medical records, private 
medical records, private opinions of record dated in May 2003 
and October 2006, December 2003 VA examination report, March 
2006 VA opinion, and testimony of record, the Board finds 
that service connection is not warranted for the claimed 
bilateral knee and right ankle disabilities.  

With regard to the veteran's claimed right knee disability, 
the Board acknowledges that the evidence is clear and 
unmistakable that the veteran had a condition which pre-
existed service which was manifested by pain, stiffness, and 
locking.  He sought treatment in 1967 and the examiner 
diagnosed internal derangement of the knee, with a "poor" 
prognosis.  Upon entry into service in July 1969, the veteran 
reported his past right knee problems.  However, he was 
apparently asymptomatic as there were no objective findings 
of a right knee disability.  He was deemed fit for duty.  
Despite the veteran's current statements and testimony that 
he incurred recurrent right knee pain and discomfort during 
service, the service medical records are devoid of any 
complaints related to the right knee, to include any 
complaints of aggravation of his pre-existing right knee 
condition.  Even acknowledging that the veteran may have 
experienced symptomatology related to his pre-existing right 
knee disability in service, his separation examination does 
not reflect any right knee disability.  Moreover, upon review 
of the evidence of record, to include the pre-service medical 
records, service medical records and post-service medical 
records, a VA physician offered an opinion that the veteran's 
pre-existing right knee disability was not aggravated during 
service beyond the natural progression, and that the 
veteran's current right knee disability is not causally 
related to active service.  The rationale provided for such 
opinions was based on the lack of a traumatic event, the lack 
of need for treatment, and his condition on discharge from 
service.  This opinion is of high probative value since all 
of the evidence in the claims file was available for review, 
including all of the veteran's various contentions and 
medical reports since the time of service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) (the probative value of 
medical opinion evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators).

In sum, the contemporaneous service medical records, which 
are of high probative value, demonstrate that the veteran's 
right knee disorder underwent no increase in severity during 
service.  Moreover, the first initial post-service objective 
findings related to the right knee are contained in an April 
1997 x-ray examination report, thus constituting a 28 year 
gap after separation from service.  Additionally, the veteran 
did not seek to apply for compensation benefits until many 
decades after service separation.  These facts suggest that 
any right knee pain or discomfort that the veteran may have 
experienced during service was acute and transitory and 
resolved without residual disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  

With regard to his claimed left knee and right ankle 
disabilities, as discussed hereinabove, the service medical 
records are devoid of any complaints related to these 
extremities, and his lower extremities were clinically 
evaluated as normal upon separation from service.  Post-
service, the veteran did not seek treatment for complaints 
related to the left knee until March 1995, thus over 24 years 
after separation from service.  Moreover, such complaints 
were related to walking long distances and wearing cowboy 
boots.  With regard to the right ankle, there are no 
objective findings until November 2002, thus over 30 years 
after separation from service.  Likewise, upon review of the 
medical evidence of record, the March 2007 VA examiner opined 
that the veteran's current left knee disability, and current 
right ankle disability are not causally related to active 
service, based on the rationale that there was a lack of 
traumatic event, the lack of need for treatment, and the 
conditions on discharge from service.

The Board has considered the May 2003 private opinion of Dr. 
Szloboda and the October 2006 private opinion from Dr. Yost, 
the veteran's treating physicians.  Both the Federal Circuit 
and Court have specifically rejected the "treating physician 
rule."  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Claiborne v. Nicholson, 19 Vet. App. 181, 
186 (2005); Guerrieri v. Brown, 4 Vet. App. at 470-71.  It is 
evident that in offering positive opinions of an etiological 
relationship of the veteran's bilateral knee disability to 
service, the physicians relied on the unsupported history 
supplied by the veteran.  Dr. Szloboda, in proffering the 
positive opinion of an etiological relationship to his 
military service, specifically relied on the veteran's report 
of having knee complaints for at least thirty years.  
However, in fact, the objective evidence of record reflects a 
right knee condition which pre-existed service, no complaints 
related to the right or left knee in service, and no post-
service complaints related to the left knee until 
approximately 24 years later and no complaints related to the 
right knee until approximately 28 years later.  None of these 
factors were discussed or acknowledged by the private doctor, 
nor was the claims file available for review (which would 
have provided the specific documentation on which to provide 
a sound opinion).  Likewise, the December 2003 VA examiner 
noted a right knee injury in service, although it is apparent 
that such notation was based strictly on the veteran's 
historical reports.  Finally, Dr. Yost noted that he treated 
the veteran for knee pain, albeit decades after separation 
from service, and proffered an opinion that the veteran's 
military service could have made his knee condition worse; 
however, again, there is no indication that he reviewed the 
claims folder, nor did he provide a rationale or supporting 
documentation for such etiological opinion.  As discussed 
hereinabove, the service medical records are devoid of any 
complaints related to the right or left knee.  Thus, these 
opinions are of no probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In sum, 
the May 2003 opinion from Dr. Szloboda, the December 2003 VA 
opinion, and the October 2006 opinion from Dr. Yost are not 
probative.

It is also relevant that the veteran specifically reported at 
his separation examination that his condition had not changed 
since his last physical and that his condition was good.  
Although the veteran now asserts incidents in service that he 
contends caused his current bilateral knee and right ankle 
disabilities, the Board finds that the contemporaneous 
records are entitled to far more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  The negative clinical and documentary evidence 
post-service for over two decades is more probative than the 
recent assertions of the veteran in conjunction with his 
claim for benefits.  The Board observes that not only may the 
veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements.   See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  In any event, the veteran is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to any claim that the veteran's right ankle 
disability is due to or aggravated by his bilateral knee 
disabilities, as service connection is not warranted for 
right knee and left knee disabilities, service connection on 
a secondary basis for right ankle disability is also not 
warranted.  See 38 C.F.R. § 3.310.

In conclusion, the competent and probative evidence shows no 
indication of a nexus between the veteran's current right 
knee, left knee, and right ankle disabilities, and his period 
of active duty service.  Although medical evidence clearly 
demonstrates current diagnoses related to the knees and right 
ankle, such initial post-service findings fail to establish 
any relationship between the current disabilities and 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  

Service connection for right ankle disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


